Title: From John Adams to Benjamin Rush, 12 April 1807
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy April 12, 1807

Your favour of the 3d is received; I am willing to allow you Philosophers your opinion of the universal gravitation of matter, if you will allow mine that there is in some souls a principle of absolute levity that buoys them irresistibly into the Clouds. Whether you call it etherial spirit or inflammable air it has an uncontroulable tendency to ascend & has no capacity to ascertain the height at which it aims or the means by which it is to rise. This I take to be precisely the genius of Burr, Miranda and Hamilton, among a thousand others of less or more note. These creatures have no prudence. If a man is once so disarranged in his intellect, as to deliberate upon a project of ascending to the seven stars, it is natural enough that he should first attempt to seize the two horns of the new moon and make her his first stage.
Burr’s project of making himself V. P. of the U. S. to a reasonable Man would have appeared an high degree of extravagance for there were ten thousand men in the U. S. who were as well qualified for it and had merited it by much greater sacrifices, sufferings and services. Yet in this he succeeded. Buoyed up by the flattery of the Presbyterians in Connecticut, New York, New Jersey, Pensylvania and all the Southern States from the veneration in which they held his father and grandfather, the factions of Clintons and Livingstons alternately employed him as their instrument, till the Virginians conceived the project of engaging him to corrupt the state of New York from the Federal interest. In this they and he succeeded, but all the rest of his Projects have been chimerical and without success. What could have inspired Burr with hopes of being an Ambassador, a Chief Justice of Pensylvania or a Governour of New York, or Vice President of the United States.
Omnia Numina absunt, si absit Prudentia. Prudence is the first of Virtues and the root of all others. Without prudence there may be abstinence but not Temperance; there may be rashness but not fortitude; there may be insensibility or obstinacy but not patience.
Without Prudence to weigh and deliberate on the nature and consequences of an enterprize, and to consider his means and his end, a man, who engages in it commits himself to chance, and not seldom when a thousand Chances are against him to one in his favour.
I pity my old friend McKean; like many others of our antideluvian patriarks, he was carried away into error by the French Revolution, and delivered himself in the hands of a party with whom he could never cordially cooperate. In the time of Robbespiere and his bloodiest cruelties, I dined once in company with McKean Gallatin and Burr, and they were all very loud in praise of Robespiere “He was honest and the Saviour of France.” Some of the Company presumed to censure their patriot and hero, and all three of these gentlemen cried out “Robespiere’s Crime is his honesty.” “How many instances do we see every day which prove that honesty is not the best policy.” They have all of them tried a different policy, but I believe they will all come to a bad end, and find at last that honesty would have been a better policy.
I now come to a mystery in your letter. I have but four Grandsons; two of whom are boys under seven years of age, & have been at my house and in Boston all winter; they are the children of my son John; the two others are sons of my daughter Smith; the youngest of whom, whose name is John is now with me and has not been in Philadelphia since last May. The eldest is William, now to my great grief in Trinidad. No letter therefore can have been left at your house from any grandson of mine. I cannot unriddle this mystery but by supposing that some adventurer has forged a letter: but for what end I know not. I thank you with all my heart for your kind intentions towards my supposed Grandson.
Pensylvania can fall down on one broadside and then roll  over to the other broadside, and then turn keel upwards, and then right herself up again. She is a Ship however, so violently addicted to pitching and rolling, that I should not wonder if she dismasted herself. To quit the figure and speak plain English I have long thought that the first serious civil war in America will commence in Pensylvania. The two nations of Irish and Germans, who compose the principal part of the people, are so entirely governed by their passions, that it will be impossible to keep them steady in any just system of policy. They will one day repent in sackcloth the ascendency they have given to the Transalleganian and Southern Atlantic States, and so will New York. But so contagious is folly that we in the Mass. are running the same course. I do not believe, however, that Sullivan, if he should be chosen, will harmonize long with his party, not half so long as McKean has. He is in heart and in head as no more of a Democrat than McKean. I have known him not much less than forty years. He has never been a steady nor a correct man. But he is not malevolent enough for his party, nor ignorant enough. His general aim has been to be of the strongest side, and consequently has often offended both parties at times.
I should be glad to receive your explication of the strange story of my Grandson. You do not say that the letter was from Col. Smith? What can the secret be?
My family reciprocate the friendly sentiments of yours & none of them more heartily than
J. A.